DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation application of and claims the benefit of priority under 35 U.S.C. §120 for U.S. Serial No. 16/329,916, filed March 1, 2019, now U.S Patent No. 10,812,228, which is a National Phase of PCT/JP2017/028223 filed August 3, 2017 and claims foreign priority under 35 U.S.C. 119(a)-(d) based to Japanese Patent Application No. 2016-190003, filed September 28, 2016.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 14, 2020, October 13, 2021, and December 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated October 9, 2020. Claim 1 has been canceled; claims 2-6 are new. Claims 2-6 are pending. This communication is considered fully responsive and sets forth below. 

Specification
6.	The title of the invention is not descriptive.
The title of this application is “COMMUNICATION SYSTEM, COMMUNICATION TERMINAL AND BASE STATION.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 5, and 6 rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0085787) in view of Ouchi et al. (US 2015/0222402; for the sake of citation, Ouchi-2 is used going forward in this office action).
Regarding claim 2, Ouchi teaches the communication system comprising: 
a base station (paragraph [0040] lines 1-10; Examiner’s Notes: the communication system, such as the schematic diagram illustrated in FIG. 1 of the prior art teaches the limitation of “the communication system” in the instant application; base 
a communication terminal configured to communicate via radio communication with the base station (paragraph [0040] lines 1-10; Examiner’s Notes: terminal 102 shown in FIG. 1 of the prior art teaches the limitation of “a communication terminal;” in fact, terminal 102 communicating via a downlink 105 and an uplink 106 with base station 101 illustrated in FIG. 1 of the prior art teaches the limitation of “a communication terminal configured to communicate via radio communication with the base station” in the instant application), 
wherein the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal (paragraphs [0082] lines 1-29 & [0147] lines 1-6; Examiner’s Notes: the frequency division multiplexing in the prior art teaches the limitation of “frequency-division multiplexing;” in fact, terminal 102 transmitting through the radio transmission 4077 by multiplexing UL control signal and SRS, e.g., the multiplexing 4075 of uplink control signal 403 and uplink reference signal (SRS) 4079 illustrated in FIG. 4 of the prior art teaches the limitation of “the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal” in the instant application),
the uplink control signal being a control signal for an uplink signal that is transmitted from the communication terminal to the base station (paragraph [0143] lines 1-9; Examiner’s Notes: terminal 102 transmitting control signal to base station 101, e.g., 
Ouchi teaches the communication system without explicitly teaching the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol. 
Ouchi-2 from the same or similar field of endeavor teaches implementing fairness of the method, the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol (paragraphs [0074] lines 1-14 & [0095] lines 1-13; Examiner’s Notes: multiplexing UL control signal and uplink SRS using the same symbol in the prior art teaches the limitation of “frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol;” in fact, the terminal, e.g., terminal 2 depicted in FIG. 2, transmitting an uplink control signal via antenna 211 by multiplexing UL control signal and uplink SRS using the same symbol in the prior art teaches the limitation of “the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol” in the instant application), and 
the base station receives the uplink control signal and the uplink sounding reference signal in the same symbol (paragraphs [0058] lines 1-15 & [0095] lines 1-13; 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ouchi-2 in the system of Ouchi. 
The motivation for implementing the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol, is to further enhance the mechanism of communication system, wherein the terminal communicating with the base station includes a radio resource control module that sets a configuration of a first uplink reference signal, a configuration of a second uplink reference signal and a first configuration, an uplink reference signal generating module that generates a first uplink reference signal, a second uplink reference signal, and an uplink demodulation reference signal based on the configurations, and a transmission unit that transmits the first uplink reference signal, the second uplink reference signal, and the uplink demodulation reference signal.

Regarding claim 5, Ouchi teaches the communication terminal configured to communicate via radio communication with a base station (paragraph [0040] lines 1-10; Examiner’s Notes: terminal 102 and base station 101 shown in FIG. 1 of the prior art teach the limitations of “a communication terminal” and “a base station,” individually; terminal 102 communicates with base station 101 in the communication system, such as the schematic diagram illustrated in FIG. 1 of the prior art teaches the limitation of “A communication terminal configured to communicate via radio communication with a base station” in the instant application), 
wherein the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal (paragraphs [0082] lines 1-29 & [0147] lines 1-6; Examiner’s Notes: the frequency division multiplexing in the prior art teaches the limitation of “frequency-
the uplink control signal being a control signal for an uplink signal that is transmitted from the communication terminal to the base station (paragraph [0143] lines 1-9; Examiner’s Notes: terminal 102 transmitting control signal to base station 101, e.g., terminal 102 transmitting control signal via uplink 106 to base station 101 illustrated in FIG. 1 of the prior art teaches the limitation of “the uplink control signal being a control signal for an uplink signal that is transmitted from the communication terminal to the base station” in the instant application). 
Ouchi teaches the communication terminal without explicitly teaching the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol. 
Ouchi-2 from the same or similar field of endeavor teaches implementing fairness of the method, the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol (paragraphs [0074] lines 1-14 & [0095] lines 1-13; Examiner’s Notes: multiplexing UL control signal and uplink SRS using the same 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ouchi-2 in the system of Ouchi. 
The motivation for implementing the communication terminal transmits an uplink control signal by frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol, is to further enhance the mechanism of communication system, wherein the terminal communicating with the base station includes a radio resource control module that sets a configuration of a first uplink reference signal, a configuration of a second uplink reference signal and a first configuration, an uplink reference signal generating module that generates a first uplink reference signal, a second uplink reference signal, and an uplink demodulation reference signal based on the configurations, and a transmission unit that transmits the first uplink reference signal, the second uplink reference signal, and the uplink demodulation reference signal.

wherein an uplink control signal is frequency-division multiplexed with an uplink sounding reference signal (paragraphs [0082] lines 1-29 & [0147] lines 1-6; Examiner’s Notes: the frequency division multiplexing in the prior art teaches the limitation of “frequency-division multiplexing;” in fact, terminal 102 transmitting through the radio transmission 4077 by multiplexing UL control signal and SRS, e.g., the multiplexing 4075 of uplink control signal 403 and uplink reference signal (SRS) 4079 illustrated in FIG. 4 of the prior art teaches the limitation of “an uplink control signal is frequency-division multiplexed with an uplink sounding reference signal” in the instant application), 
the uplink control signal being a control signal for an uplink signal that is transmitted from the communication terminal to the base station (paragraph [0143] lines 1-9; Examiner’s Notes: terminal 102 transmitting control signal to base station 101, e.g., terminal 102 transmitting control signal via uplink 106 to base station 101 illustrated in FIG. 1 of the prior art teaches the limitation of “the uplink control signal being a control 
Ouchi teaches the base station without explicitly teaching wherein an uplink control signal is frequency-division multiplexed with an uplink sounding reference signal in a same symbol. 
Ouchi-2 from the same or similar field of endeavor teaches implementing fairness of the method, wherein an uplink control signal is frequency-division multiplexed with an uplink sounding reference signal in a same symbol (paragraphs [0074] lines 1-14 & [0095] lines 1-13; Examiner’s Notes: multiplexing UL control signal and uplink SRS using the same symbol in the prior art teaches the limitation of “frequency-division multiplexing the uplink control signal with an uplink sounding reference signal in a same symbol;” in fact, the terminal, e.g., terminal 2 depicted in FIG. 2, transmitting an uplink control signal via antenna 211 by multiplexing UL control signal and uplink SRS using the same symbol in the prior art teaches the limitation of “wherein an uplink control signal is frequency-division multiplexed with an uplink sounding reference signal in a same symbol” in the instant application), and 
the base station receives the uplink control signal and the uplink sounding reference signal in the same symbol (paragraphs [0058] lines 1-15 & [0095] lines 1-13; Examiner’s Notes: multiplexing UL control signal and uplink SRS using the same symbol in the prior art teaches the limitation of “the uplink control signal with the uplink sounding reference signal in the same symbol;” in fact, the base station, e.g., base station 1 depicted in FIG. 1, receiving the UL control signal and uplink SRS via antenna 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Ouchi-2 in the system of Ouchi. The motivation for implementing wherein an uplink control signal is frequency-division multiplexed with an uplink sounding reference signal in a same symbol, is to further enhance the mechanism of communication system, wherein the terminal communicating with the base station includes a radio resource control module that sets a configuration of a first uplink reference signal, a configuration of a second uplink reference signal and a first configuration, an uplink reference signal generating module that generates a first uplink reference signal, a second uplink reference signal, and an uplink demodulation reference signal based on the configurations, and a transmission unit that transmits the first uplink reference signal, the second uplink reference signal, and the uplink demodulation reference signal.

Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and/or any intervening claim(s).


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bogestam et al. (US 2011/0244800) is directed to a method for retrieving user data and a predefined communication criterion from a first wireless user equipment having at least two communication interfaces; selecting one of the communication interfaces in dependence of the predefined communication criterion;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
	Yi et al. (US 2018/0352582) is directed to various aspects of handling overlap of multiple channels in a wireless communication system, wherein an user equipment 
Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WEI ZHAO/           Primary Examiner
Art Unit 2473